                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                    ***
                 7    NATIONSTAR MORTGAGE LLC and                             Case No. 2:17-CV-474 JCM (NJK)
                      FEDERA HOME LOAN MORTGAGE
                 8    CORPORATION,                                                               ORDER
                 9                                            Plaintiff(s),
               10                v.
               11     NEWPORT COVE CONDOMINIUM UNIT
                      OWNERS’ ASSOCIATION, INC., et al.,
               12
                                                           Defendant(s).
               13
               14
                             Presently before the court is the matter of Nationstar Mortgage LLC et al v. Newport Cove
               15
                      Condominium Unit Owners’ Association, Inc. et al, case no. 2:17-cv-00474-JCM-NJK.
               16
                             Presently under the court’s consideration is Kung & Brown’s (“K&B”) motion to withdraw
               17
                      as counsel of record and to enforce attorney’s lien. (ECF No. 76). The clerk of the court notified
               18
                      K&B that its motion was not filed due to its violation of Local Rule Part IC 2-2(b), which provides
               19
                      that “[f]or each type of relief requested or purpose of the document, a separate document must be
               20
                      filed and a separate event must be selected for that document.” LR IC 2-2(b).
               21
                             K&B has filed neither a motion to withdraw as counsel of record nor a motion to enforce
               22
                      attorney’s lien that complies with local rules. To the extent that K&B’s motion remains pending,
               23
                      the court will deny it without prejudice for failure to comply with local rules.1
               24
               25
               26
               27
               28            1
                               It appears that K&B filed a notice of withdrawal of the motion on January 17, 2019, but
                      the document was terminated as having been filed in error the following day.
James C. Mahan
U.S. District Judge
                1            The court has previously entered two orders regarding K&B’s improper motion to enforce
                2     attorney’s lien, one on August 2 and the other on August 12. (ECF Nos. 80, 81). Having dismissed
                3     the underlying motion, the court hereby vacates those orders.2
                4            Accordingly,
                5            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that K&B’s motion to
                6     withdraw as counsel of record and to enforce attorney’s lien (ECF No. 76) be, and the same hereby
                7     is, DENIED without prejudice.
                8            IT IS FURTHER ORDERED that the court’s previous orders regarding K&B’s motion
                9     (ECF Nos. 80, 81) be, and the same hereby are, VACATED.
              10             DATED August 14, 2019.
              11                                                    __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
                             2
                               Consistent with the court’s August 12 order, however, K&B is instructed to include
              28      itemized billing statements with its motion to enforce attorney’s lien, should it choose to file one
                      that complies with local rules.
James C. Mahan
U.S. District Judge                                                  -2-
